® PG&E Corporation Barclays Capital CEO Energy - Power Conference September 7- 8, 2011 Kent Harvey Chief Financial Officer, PG&E Corporation 2 Cautionary Language Regarding Forward-Looking Statements This presentation contains forward-looking statements regarding the estimated future costs Pacific Gas and Electric Company (“Utility”) will incur associated with its natural gas pipeline operations, including forecasted costs under the Utility’s proposed implementation plan to conduct hydrostatic pressure tests and/or replace pipelines (“Implementation Plan”), estimated third-party liabilities related to the rupture of a natural gas pipeline that occurred in a residential area of San Bruno, California on September 9, 2010 (“San Bruno Accident”), potential future insurance recoveries for third-party liability costs related to the San Bruno accident, and the estimated financial impact that these matters will have on PG&E Corporation’s and the Utility’s income available for common shareholders.These statements are based on various assumptions and management’s current knowledge of relevant facts.Actual results could differ materially based on various factors, including: • how the determination by the National Transportation Safety Board (“NTSB”) of the probable cause of the San Bruno accident will affect the outcome of pending and future regulatory, legislative, or other proceedings or investigations related to the San Bruno accident and the safety of the Utility’s natural gas transmission pipelines; • the scope, timing of the final Implementation Plan that is approved by the CPUC and whether the CPUC approves the Utility’s proposed allocation of Implementation Plan-related costs between shareholders and ratepayers; • the actual level of costs incurred outside the scope of the Implementation Plan, such as costs to gather pipeline documents, conduct additional leak surveys and inspections, engage in customer outreach, test in-line camera inspection technologies, and participate in the ongoing legal and regulatory proceedings and investigations involving the San Bruno accident and natural gas pipeline matters; • the results of the CPUC’s independent audit being conducted on the costs incurred by the Utility since 1996 on its natural gas transmission pipelines; • the outcome of the CPUC’s investigation of the December 24, 2008 natural gas explosion in Rancho Cordova; • whether the Utility incurs civil or criminal penalties as a result of the pending or future proceedings and investigations related to the Utility’s operations; •changes in estimated third-party liability claims or insurance recoveries related to the San Bruno accident; •the costs to comply with new state or federal requirements applicable to natural gas transmission pipelines and whether the Utility is able to recover such costs through rates; •whether the Utility incurs additional third-party liabilities or other costs in connection with service disruptions that may occur as the Utility decreases or increases pressure in its natural gas transmission system to comply with regulatory orders; and •other factors and risks discussed in PG&E Corporation and the Utility’s 2010 Annual Report on Form 10-K and other reports filed with the Securities and Exchange Commission. 3 Incoming Chairman, CEO and Page 4 President Overview Key Ratemaking ProceedingsPage 5 Gas MattersPage 6 AppendixPage 11 Table of Contents 4 Tony Earley Incoming Chairman of the Board, CEO and President PG&E Corporation Start Date: September 13, 2011 Key Attributes & Experience: Industry veteran Operational experience (electric, gas and nuclear) Track record of working with stakeholders 5 Key Ratemaking Proceedings Proceeding Effective Through •General Rate Case (Electric and gas distribution, generation base revenues) •Gas Transmission & Storage Case (Gas transmission and storage base revenues) •Transmission Owner 13 Rate Case (Electric transmission base revenues) Late 2012(1) •Cost of Capital (ROE and equity ratio) (1) Current rates are in place until PG&E files an update 6 NTSB - Probable Cause and Next Steps On August 30, 2011, the NTSB determined that the probable cause of the San Bruno accident was: 1.Inadequate PG&E quality assurance and quality control in 1956 during the Line 132 relocation project 2.Inadequate PG&E pipeline integrity management program 26 recommendations in total, with eight specific to PG&E, were issued as a result of the NTSB’s investigation. Final report will ultimately be posted on the NTSB’s website 7 Gas Pipeline Order Instituting Rulemaking • Focused on new standards and practices for safety and integrity of gas pipelines in California • As directed by the CPUC, California’s natural gas transmission operators developed and filed comprehensive pipeline pressure testing or replacement plans on August 26, 2011 • As directed by the CPUC, PG&E’s plan included a cost sharing proposal between shareholders and customers CPUC Rulemaking Next Step: Hearings scheduled for November 7-10 & 14 8 PG&E filed its $2.2 billion Pipeline Safety Enhancement Plan (PSEP) on August 26, 2011. Proposed costs for Phase 1 (2011-2014) and other pipeline-related costs CPUC Rulemaking and Other Pipeline Costs 2010 - 2014 Forecast Costs in $MM Total PSEP Expense Post-1970 Pipe Expense 2011 Capital-Related Costs(1) - - - Additional Gas Pipeline-Related Expense * * * 215.4* Subtotal Gas Pipeline-Related Expense Proposed Shareholder Allocation 42.8* 12.7* 3.2* 535.2* PSEP Capital (1)2011 capital-related revenue requirement (including depreciation, taxes, and return) for capital projects forecast to be operational in 2011 will be funded by shareholders) *Does not include ongoing costs associated with regulatory and legal proceedings and other gas pipeline related activities outside the scope of the PSEP. Also does not include potential fines or penalties. 9 Record Keeping Order Instituting Investigation OII will take into account NTSB findings Could result in fines or penalties •Examine PG&E’s gas transmission recordkeeping practices for compliance with regulatory standards •Determine whether deficient recordkeeping caused or contributed to the San Bruno pipeline accident CPUC Investigation Next Step: Pre-hearing conference scheduled for September 6, 2011 10 Estimated 2011 Financial Impacts of Gas Pipeline Matters Incurred Costs Third Party Liability Accrual Insurance Recoveries 2010 Actual $63 million $220 million $0 2011 Actual(1) $126 million $59 million $60 million 2011 Estimated Range(2) $350 - $550 million(3) $59 - $180 million $60 million 2011 Forecast Costs and Recoveries Related to Gas Pipeline Matters PG&E expects most of the costs associated with third-party claims to be recovered through insurance (1) Incurred through end of Q2 2011 (2) Current of as August 4, 2011, the date of PG&E Corporation’s Q2 earnings release Ranges do not include estimates of potential fines or penalties, or of future insurance recoveries (3) The point estimate of $413.2 million provided on page 7 includes all cost components incorporated in the 2011 estimated range. ® Appendix 12 Key Regulatory Proceedings
